           Case 3:19-cv-01301-CAB-DEB Document 123 Filed 09/29/20 PageID.5150 Page 1 of 1




                  1

                  2

                  3

                  4

                  5

                  6

                  7

                  8                               UNITED STATES DISTRICT COURT
                  9                          SOUTHERN DISTRICT OF CALIFORNIA
                10

                11 IMPACT ENGINE, INC.,                           CASE NO. 3:19-cv-01301-CAB-DEB
                12                   Plaintiff,
                                                                  [PROPOSED] ORDER GRANTING
                13             vs.                                GOOGLE’S MOTION TO SEAL
                                                                  GOOGLE LLC’S RESPONSE TO
                14 GOOGLE LLC,                                    IMPACT ENGINE, LLC’S
                                                                  SEPTEMBER 22, 2020 FILING
                15                   Defendant.                   (DKT. 118)
                16                                                [Doc. No. 121]
                17

                18

                19
                               The Court having received Defendant Google LLC’s (“Google”) Motion to
                20
                         Seal Google’s Response to Impact Engine, LLC’s September 22, 2020 Filing in the
                21
                         above-captioned case, and finding good cause appearing, hereby GRANTS
                22
                         Google’s Motion to Seal.
                23
                               IT IS SO ORDERED.
                24
                         Dated: September 28, 2020
                25

                26
                27

                28


01980-00150/12351133 1                                            [PROPOSED] ORDER GRANTING MOTION TO SEAL
